DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
Applicant's amendments and remarks, filed on 05/10/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
		Status of Claims
Claims 1-3, 6, 7, 9-13, 16, 17, 19, and 20 are under examination. 
Claims 4, 5, 8, 14, 15, 18 are cancelled.
Priority Claim
This U.S. patent application is a continuation of, and claims priority under 35 U.S.C. §120 from, U.S. Patent Application 16/109,508, filed on August 22, 2018, which5 is a divisional of, and claims priority under 35 U.S.C. §121 from, U.S. Patent Application 15/862,310, filed on January 4, 2018, which is a continuation of, and claims priority under 35 U.S.C. §120 from, U.S. Patent Application 14/524,756, filed on October 27, 2014, which claims priority under 35 U.S.C. §119(e) to U.S. Provisional Application 61/934,300, filed on January 31, 2014, and U.S. Provisional Application 62/009,575, 1filed on June 9, 2014. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is maintained.
Claims 1-3, 6, 7, 9-13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: The invention (claims 1 and 11 being representative) is directed to a method and system for executing an intravenous treatment program. Therefore, the claims fall into one of the four statutory categories.
Step 2A – Prong 1: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim limitations that recite the abstract idea are:  
determining, by the data processing device, a multiplier for the patient based on the weight of the patient; 
determining, by the data processing device, a regular insulin infusion rate for the patient based on the multiplier for the patient and the blood glucose measurement of the patient; 
determining, by the data processing device, a meal bolus for the patient based on the number of carbohydrates the patient is about to consume or has begun consuming and a carbohydrate-to- insulin (CIR) ratio for the patient; 
determining, by the data processing device, a total insulin infusion rate to administer to the patient based on the regular infusion rate for the patient and the meal bolus for the patient; 
With regards to the above steps, they can all be reasonably performed by the human mind of a scientist or engineer and include observation and/or evaluation, i.e. one can evaluate the data by hand and come to a conclusion using one’s mind. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). The recitation of a processing device in this claim does not negate the mental nature of these limitations because the claim here merely uses it as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii).
Additionally, the above steps are mathematical concepts because they necessarily require performing mathematical calculations when read in light of applicant’s own specification [see at least pages 35-38, 41-44]. Furthermore, the October 2019 PEG further clarifies (on pages 3-4) that: “There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.” See also Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. Therefore, these steps falls within the “mathematical concepts” grouping.
For these reasons, the claims have been carefully considered in view of the January and October 2019 PEG and fall squarely within one or more judicial exceptions (e.g., a mathematical concept-type abstract idea, a mental process-type abstract idea, and/or a law of nature). As explained in the MPEP and the October 2019 PEG, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. Thus, for purposes of conducting further analysis, the examiner considers the above limitations as a single abstract idea. [Step 2A, Prong 1: YES].
Step 2A - Prong 2: The claims do not recite additional elements that integrate the exception into a practical application of the exception. In this case, the additionally recited steps/elements include:  
display, in the graphical user interface, a patient information window, a blood glucose information window, and a meal intake information window; receive, in the patient information window, patient information comprising 10a weight of the patient; 
display…a countdown timer…indicating a remaining time until the next time of the next glucose measurement  for the patient;
receive, in the blood glucose information window, a blood glucose input for a blood glucose measurement of the patient; 
obtain a blood glucose time associated with measuring the blood glucose measurement; and 15receive, in the meal intake information window, a carbohydrate input…; 
administering the total insulin infusion rate to the patient by transmitting the total insulin infusion rate from the data processing device to a patient display, the patient display configured to display a number of units of insulin corresponding to a value of the total insulin infusion rate.
producing…an audible alarm to sound from a speaker in communication with the data processing hardware…;
With regards to the obtaining, and receiving steps (including the full limitations and not just the verbs), these steps merely obtain sequence data for use by the abstract idea (i.e. pre-solution activity). Therefore, these steps amount to insignificant extra-solution activity and are not indicative of an integration into a practical application. See MPEP 2106.05(g).
With regards to the displaying steps, these amount to generally linking the use of the judicial exception to a particular technological environment or field of use and/or instructions to “apply” the exception in a generic way because it is a mere nominal or tangential addition to the claim. Therefore, these steps are not indicative of integration into a practical application. See MPEP 2106.05(g) and 2106.05(h). 
With regards to the administering step, although this limitation indicates that a total insulin infusion rate is administered to a patient, it is achieved by “transmitting” the infusion rate to a patient display making the inclusion of the administering language in this claim nominal at best (i.e. the claim results in transmitting information which is not the same as administering a particular treatment). As such, this step fails to meaningfully limit the claim because it does not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. 
With regards to the step of producing an alarm, this feature does not require using any of the information generated by the abstract idea in order to produce an alarm. As such, 
this step amounts to insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
Accordingly, the above limitations do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception.
With regards to the data processing device, GUI, non-transitory computer-readable medium, display, and dose administering system, these elements are recited so generically that they are viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h). Notably, while the claims do recite a “dose administering system” it merely comprises a display (which does not perform the function of administering insulin to a patient). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. [Step 2A, Prong 2: NO]
Step 2B: Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons:  
As discussed above, the above non-abstract steps amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. Based on a review of what was known in the art, methods/techniques for displaying, receiving, and transmitting data relating to patient glucose, meal info, and insulin dosages were well understood, routine, and conventional (WURC) and this position is supported by Galley et al. (US 2003/0028089, Filed Jul. 31, 2001). See entire.
With regards to the claimed data processing device, GUI, non-transitory computer-readable medium, display, and dose administering system, as explained with respect to Step 2A Prong Two, this is recited so generically that it can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h). Furthermore, the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception, i.e. the additional components/steps of the claim add nothing that is not already present when the steps are considered separately. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. [Step 2B: NO]. 
Dependent claims 2-3, 6, 7, 9, 10, 12, 13, 16, 17, 19, and 20 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. Claims 2, 7-9, 12, 19, 20  recite limitations that further limit the specificity of the abstract idea set forth above, and therefore are not patent eligible for reasons discussed above in the Step 2A (prong 1) analysis. Claims 3, 6, 10, 13, 16, 17, are directed to non-abstract features (e.g. displaying data) and therefore are not patent eligible for reasons discussed above in the Step 2A (prong 2) and 2B analysis. As such, the claimed subject matter fails to rise to the level of “significantly more” than the judicial exception for the reasons set forth above. Therefore, based on the two-part analysis, the instantly rejected claims as a whole are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
Response to Arguments
Applicant’s arguments, have been fully considered but are not persuasive for the reasons discussed in the modified rejection set forth above. 
Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 6, 7, 9-13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 and 11 is/are also rejected due to said dependency.
Claims 1 and 11 recite “producing, by the data processing hardware, at the end of the duration of time from the blood glucose time associated with measuring the blood glucose measurement, an audible alarm to sound from a speaker in communication with the data processing hardware, the audible alarm indicating that the next blood glucose measurement for the patient is due.”  It is unclear what is meant by  “at the end of the duration of time from the blood glucose time associated with measuring the blood glucose measurement” such that the artisan would know what limiting effect is intended by this phrase, i.e. what temporal information (or actionable event) triggers the alarm to sound. For example, if applicant intends for the alarm to sound at the end of a countdown time (as is normally the case), this is not at all reflected in the claims as written. Clarification is requested via amendment. In addition, it is noted with particularity that intended use recitations (i.e. phrases directed to the intended use or purpose of an alarm) do not further limit the structure or function of the method/system as claimed and therefore impose no patentable distinction, i.e. they have limiting effect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.       Determining the scope and contents of the prior art.
2.       Ascertaining the differences between the prior art and the claims at issue.
3.       Resolving the level of ordinary skill in the pertinent art.
4.       Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 7, 10-13, 16, 17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blomquist et al. (US 8345399; Pub. Date; 06/30/2005) in view of Douglass et al. (US2008/0306353; Pub. Date: 12/11/2008) and Mensinger et al. (US2009/0240128; Pub. Date: 09/24/2009).
Blomquist teaches a programmable insulin pump and device delivering a bolus of a medical agent to a patient. Regarding claims 1 and 11, the device includes a processor, memory, screen/GUI, pump, and audible alarms [Figure 1]. Blomquist teaches using the GUI for displaying/receiving information relating to the patient, blood glucose levels, bolus amounts, delivery times/rates, countdown timers, and text fields in which the user types a name to identify the custom meal bolus [Figures 2-8, 28; Col. 24, 27, 29, 31]. Blomquist teaches functionality for entering carbohydrate ratios to use with the custom meal bolus program [Col. 29]. Blomquist additionally teaches a delivery summary menu that accounts for carbohydrates consumed by a user [Col. 13]. 
Blomquist teaches calculating a total daily dose (TDD) representing the total amount of insulin delivered during a single day excluding the amount of insulin delivered as a correction bolus [Col. 12]. Blomquist teaches calculating carbohydrate ratios and allows users to enter duration times, and current blood glucose measurement [Col. 31, 32]. Blomquist teaches calculating and displaying meal bolus and recommended bolus amount in a user interface stating “Bolus to Lower BG X plus Y grams of carbohydrates” [Col. 30-32; Figure 30B], wherein X is the amount by which the user entered to lower the blood glucose level, and Y is the number of carbohydrates that the user entered and wherein the recommended bolus amount is the recommended correction bolus plus the amount of the meal bolus. 
Blomquist teaches administering recommended and correction bolus amounts using the programmable pump and based on the above information [Col. 30, 31; ref. claims 1-11], wherein the pump adjusts the recommended bolus based on meal bolus or residual insulin [Col. 33; Figure 25] and wherein users can personalize or customize the delivery rate and how they are present in the user interface [Col. 20, 22, 32].
Blomquist does not specifically teach a countdown timer indicating remaining time until the next blood glucose measurement, as recited in claims 1 and 11.  
However, Blomquist teaches a user customizable interface that presents various items of information useful to a patient, including an audible alarm that provides actual alarms, warnings, and reminders [Col. 4, Col. 24, 34]. 
Additionally, Mensinger teaches systems and methods for blood glucose monitoring and alert deliver including functionality for triggering alarms based on information associated with display or sensor information [0073-0075, 0062, Figures 9, 13], wherein the sensor information includes glucose measurement data obtained at various times [0036, 0052]. Therefore, it would have been obvious modify the system of Blomquist to include a countdown timer that indicates time remaining to next glucose measurement since timers were routine and conventional in the art, as taught by Blomquist and Mensinger, and such modifications would have been well within the capabilities of one of ordinary skill in the art and since Blomquist already teaches there GUI can be modified and automatically prompts users to enter glucose measurement data [Col. 33; Figure 25]. The motivation would have been to use conventional tools to avoid clinical danger based on data assessment.
Blomquist does not specifically teach determining a multiplier for the patient based on the weight of the patient and using this for determining regular insulin infusion rate, as recited in claims 1 and 11. 
Douglas teaches methods of calculating for determining recommended dosages for diabetes patients [Abstract, Fig. 16] and that patient body weight and height are directly related to metabolism particularly with respect to insulin clearance rates [0042]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blomquist by additionally using body weight as a multiplier for calculating insulin infusion rates, as claimed, since such data was routinely collected from patients and since Blomquist already teaches optimizing insulin infusion rates based on patient-specific parameters. The motivation would have been to improve metabolic dose management by accounting for inter-patient variability.
Regarding dependent claims 2, 3, 6, 7, 10, 12, 13, 16, 17, and 20, Blomquist, Douglass, and Mensinger teach or suggest all aspects of these claims for the following reasons. Regarding claims 2, 3, 6, 12, 13, 16, Blomquist teaches a GUI for displaying target displaying patient specific parameters [0025, 0027] including a pre-determined glucose value range and/or target range, and that such features as displaying glucose information, countdown timers, and glucose due messages were indeed well known, routine, and conventional in the art. Regarding claims 7, 10, 17, Blomquist teaches determining a corrective amount of insulin to be administered when the predictive glucose value lies outside of the pre-determined glucose value range, as discussed above and in [0042, 0044]. Blomquist teaches receiving previous insulin bolus data [ref. claim 1]; and determining corrective insulin dosages (i.e. equal-boluses) based on carbohydrate ratios, scaling factors, total insulin dosage, as discussed above and in [ref. claims 1-4]. Regarding claims 6 and 16, Blomquist and Mensinger make obvious displaying a countdown timer and blood glucose due message in a GUI, as set forth above, and because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Blomquist and Mensinger. 
For these reasons, the instant claims do not recite any new element or new function or unpredictable result, and the examiner invites the applicant to provide evidence demonstrating the novel or unobvious difference between the claimed limitations and those used in the prior art, as mere argument cannot take the place of evidence lacking in the record. Estee Lauder Inc. v. L'Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997).

Claims 9 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blomquist et al. (US 8345399; Pub. Date; 06/30/2005) in view of Douglass et al. (US2008/0306353; Pub. Date: 12/11/2008) and Mensinger et al. (US2009/0240128; Pub. Date: 09/24/2009), as applied to claims 1-3, 6, 7, 10-13, 16, 17, and 20, above, and further in view of Grounsell et al. (US 2007/0078314 Al; filed: Sep. 29, 2006).
Blomquist, Douglass, and Mensinger make obvious a method and system for diabetes management and glycemic control, as set forth above.
Blomquist, Douglass, and Mensinger do not specifically teach calculating an IIR equation, as required by claims 9 and 19. 
Grounsell explicitly teaches calculating the optimum insulin dosing rate dependent on whether the calculation is being made pre-prandial or post-prandial, wherein the step of determining is followed by the step of calculating a post-prandial dosing rate in accordance with: DR = ( BG - TBG )/CF, where: BG=Blood Glucose Level of Patient (mg/dl), TBG=Target Blood Glucose Level of Patient (mg/dl); CF=Correction Factor; CF = CFR/TDD, wherein the blood glucose level is measured at predetermined time intervals (See paragraph [0029] and claims 17, 20). It is noted that a ratio provides an inherent teaching for a percentage (as required by claim 11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the system made obvious by Blomquist, Douglass, and Mensinger by additionally determining a correction bolus as claimed, since mathematical techniques and parameters for determining such bolus corrections where routine and conventional in the art, as taught by Grounsell. One of skill in the art would reasonably have expected success in determining and administering these corrected dosages since Galley suggests such features, as set forth above, and because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Blomquist, Douglass, Mensinger, and Grounsell.
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the modified rejections, as set forth above. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the ''right to exclude'' granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); ln re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321 (c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C.F.R. 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. 3.73(b). [See also MPEP 804.02]. 
The conclusion of obviousness-type double patenting is made in light of these factual determinations. Any obviousness-type double patenting rejection should make clear: (A) The differences between the inventions defined by the conflicting claims; and (B) The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue is anticipated by, or would have been an obvious variation of the invention defined in a claim in the patent.

Claims 1-3, 6, 7, 9-13, 16, 17, 19, and 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US 9,898,585. The differences between the inventions defined by the conflicting claims are as follows: Reference claim(s) 1 of the ‘585 patent is a species of the genus recited in instant claim(s) 1 of the instant patent application, because the cited reference claim(s) teach all of the limitations of instant claim(s) 1, plus additional features and/or limitations. Therefore, instant claim(s) 1-20 is/are anticipated by the narrower claims (i.e. species anticipates the genus). 
Claims 1-3, 6, 7, 9-13, 16, 17, 19, and 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 12 of application 15/863310. The differences between the inventions defined by the conflicting claims are as follows: Reference claim(s) 1 is a species of the genus recited in instant claim(s) 1 of the instant patent application, because the cited reference claim(s) teach all of the limitations of instant claim(s) 1, plus additional features and/or limitations. Therefore, instant claim(s) 1-20 is/are anticipated by the narrower claims (i.e. species anticipates the genus). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-3, 6, 7, 9-13, 16, 17, 19, and 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 5, 6, 7, 8, 10, 11 of application 16/109508 (now US 10,811,133) . The differences between the inventions defined by the conflicting claims are as follows: Reference claim(s) 1 is a species of the genus recited in instant claim(s) 1 of the instant patent application, because the cited reference claim(s) teach all of the limitations of instant claim(s) 1, plus additional features and/or limitations. Therefore, instant claim(s) 1-20 is/are anticipated by the narrower claims (i.e. species anticipates the genus). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
Applicant’s request that the double patenting rejections be held in abeyance is denied, as applicant has not argued the merits of these rejections and no terminal disclaimer(s) in compliance with 37 C.F.R. 1.321 (c) have been filed to overcome these rejections, as required by 37 C.F.R. 1.130(b). 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619